 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-232 JAM
12                               Plaintiff,             STIPULATION TO CONTINUE SENTENCING
                                                        HEARING AND SET PSR SCHEDULE; ORDER
13                         v.
14   RAZ RAZLA,
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for Judgment and Sentencing on February 28,

21 2020, before Judge Garland E. Burrell.

22          2.     By subsequent order, this case was reassigned to this Court.

23          3.     By this stipulation, defendant now moves to continue the Judgment and Sentencing Date

24 to April 21, 2020, and set the following PSR Schedule:

25                 a)      March 10, 2020: Proposed PSR Due

26                 b)      March 24, 2020: Informal Objections Due

27                 c)      March 31, 2020: Final PSR Due

28                 d)      April 7, 2020: Motion to Correct PSR Due


      STIPULATION TO CONTINUE SENTENCING & SET PSR      1
      SCHEDULE
 1                e)     April 14, 2020: Reply Due

 2        4.      The parties agree and stipulate the following:

 3                a)     The defendant requests the continuance in order to have time to provide

 4        information to Probation that he believes is relevant to sentencing.

 5                b)     The government and Probation do not object to the continuance.

 6        IT IS SO STIPULATED.

 7

 8
     Dated: January 30, 2020                               MCGREGOR W. SCOTT
 9                                                         United States Attorney
10
                                                           /s/ MIRIAM R. HINMAN
11                                                         MIRIAM R. HINMAN
                                                           Assistant United States Attorney
12

13
     Dated: January 30, 2020                               /s/ TIFFANY FEDER
14                                                         TIFFANY FEDER
15                                                         Counsel for Defendant
                                                           Raz Razla
16

17

18
                                                    ORDER
19
          IT IS SO ORDERED this 31st day of January, 2020.
20

21                                                   /s/ John A. Mendez
                                                     HONORABLE JOHN A. MENDEZ
22                                                   United States District Court Judge

23

24

25

26

27

28

     STIPULATION TO CONTINUE SENTENCING & SET PSR      2
     SCHEDULE
